DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-11 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2013/157494 A; pub. Aug.15, 2013) in view of Murakami et al. (US 2017/0108594 A1; pub. Apr. 20, 2017).
Regarding claim 1, Murakami discloses: a radiation detection element, comprising: a plurality of electrode portions on a surface of a substrate (para. [0030]-[0031]), the substrate comprising a compound semiconductor crystal containing cadmium telluride or cadmium zinc telluride (para. [0028]-[0029]), wherein an intermediate layer containing tellurium oxide is present between each of the electrode portions and the substrate (para. [0034]), wherein the tellurium oxide layer has a thickness of 100 nm or less on a 500 nm inner side from an end portion of the insulating portion between the electrode portions (para. [0047]). Murakami is silent about: an insulating portion between the electrode portions.
In a similar field of endeavor, Murakami et al. disclose: an insulating portion between the electrode portions (para. [0129], fig.15 item 610) motivated by the benefits for preventing leakage current between electrodes (Murakami et al. para. [0129]).
In light of the benefits for preventing leakage current between electrodes as taught by Murakami et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the insulating film of Murakami et al. between the electrodes of Murakami. 
Regarding claim 2, Murakami et al. disclose: the insulating portion between the electrode portions has a width of 100 um or less (para. [0105]) motivated by the benefits for preventing leakage current between electrodes (Murakami et al.
Regarding claim 3, Murakami discloses: the insulating portion between the electrode portions is a compound semiconductor crystal containing cadmium telluride or cadmium zinc telluride (fig.2 item 6a, 6a is made of CdZnTe, see para. [0029]).
Regarding claim 4, Murakami disclose: each of the electrode portions comprises a thin film containing platinum, gold, or an alloy containing at least one of platinum and gold (para. [0055]).
Regarding claim 6, Murakami disclose: the compound semiconductor crystal is a cadmium zinc telluride crystal (Cdi-x Znx Te), it is a cadmium zinc telluride crystal having a concentration x of zinc in a Group II element of 2 at% or more and 10 at% or less (para. [0028]).
Regarding claim 7, Murakami disclose: the surface of the substrate made of the compound semiconductor crystal has an orientation plane of {111}, {110}, or {100} (para. [0029]).
Regarding claim 8, Murakami disclose: forming a resist film on a substrate in a portion corresponding to the insulating portion between the electrode portions, the substrate comprising a compound semiconductor crystal containing cadmium telluride or zinc cadmium telluride; immersing the substrate having the formed resist film in a plating solution to form electrode portions in portions corresponding to the electrode portions; and removing the resist film (para. [0033]).
Regarding claim 9, Murakami disclose: the substrate is immersed in the plating solution to form the electrode portions and a tellurium oxide-containing intermediate layer between each of the electrode portions and the substrate (para. [0033]).
Regarding claim 10, Murakami discloses: the plating solution contains from 10 ml/L to 30 ml/L of hydrochloric acid having a concentration of 35% (para. [0020]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2013/157494 A; pub. Aug.15, 2013) in view of Murakami et al. (US 2017/0108594 A1; pub. Apr. 20, 2017) and further in view of Izumi (US 2002/0131011 A1; pub. Sep. 19, 2002).
Regarding claim 5, Murakami discloses: in a cross section perpendicular to a surface of the substrate (fig.2). The combined references are silent about: each of the electrode portions has a concave shape, and the insulating portion between the electrode portions has a convex shape.
In a similar field of endeavor, Izumi discloses: each of the electrode portions has a concave shape (para. [0020]), and the insulating portion between the electrode portions has a convex shape (para. [0039]) motivated by the benefits for a compact detector (Izumi para. [0014]).
In light of the benefits for a compact detector as taught by Izumi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes and insulation of Murakami and Murakami et al. with the teachings of Izumi. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2013/157494 A; pub. Aug.15, 2013) in view of Murakami et al. (US 2017/0108594 A1; pub. Apr. 20, 2017) and further in view of Tsunekawa (US 2012/0295013 A1; pub. Nov. 22, 2012).
Regarding claim 11, the combined references are silent about: an electroless plating treatment time with the plating solution is 50 seconds or more and 70 seconds or less.
In a similar field of endeavor, Tsunekawa discloses: an electroless plating treatment time with the plating solution is 50 seconds or more and 70 seconds or less (para. [0073]) motivated by the benefits for forming a layer with uniform thickness (Tsunekawa para. [0068]).
In light of the benefits for forming a layer with uniform thickness as taught by Tsunekawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes and insulation of Murakami and Murakami et al. with the teachings of Tsunekawa. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884